
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 304
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 27, 2010
			Received
		
		CONCURRENT RESOLUTION
		Directing the Clerk of the House of
		  Representatives to correct the enrollment of H.R. 725. 
	
	
		That, in the enrollment of the bill
			 H.R. 725, the Clerk of the House of Representatives shall correct the
			 bill—
			(1)by striking
			 section 1 (referring to the short title) and inserting the following:
				
					IIndian Arts and
				Crafts Amendments
						101.Short title; table of contents
							(a)Short
				titleThis title may be cited
				as the Indian Arts and Crafts
				Amendments Act of 2010.
							(b)Table of
				contentsThe table of contents of this title is as
				follows:
								
									Sec. 101. Short title; table of
				  contents.
									Sec. 102. Indian arts and
				  crafts.
									Sec. 103. Misrepresentation of Indian
				  produced goods and products.
								
							;
				
			(2)by striking
			 Sec.
			 2. and inserting Sec. 102.;
			(3)by striking
			 Sec.
			 3. and inserting Sec. 103.;
			(4)by striking the
			 following:
				
					BTRIBAL LAW AND
				ORDER
						1.Short title; table of
				contents
							(a)Short
				titleThis Act may be cited
				as the Tribal Law and Order Act of
				2010.
							(b)Table of
				contentsThe table of contents of this division is as
				follows:
								
									DIVISION B—Tribal law and
				  order
									Sec. 1. Short title; table of
				  contents.
									Sec. 2. Findings; purposes.
									Sec. 3. Definitions.
									Sec. 4. Severability.
									Sec. 5. Jurisdiction of the State of
				  Alaska.
									Sec. 6. Effect.
									TITLE I—Federal accountability and
				  coordination
									Sec. 101. Office of Justice Services
				  responsibilities.
									Sec. 102. Disposition
				  reports.
									Sec. 103. Prosecution of crimes in
				  Indian country.
									Sec. 104. Administration.
									TITLE II—State accountability and
				  coordination
									Sec. 201. State criminal jurisdiction
				  and resources.
									Sec. 202. State, tribal, and local law
				  enforcement cooperation.
									TITLE III—Empowering tribal law
				  enforcement agencies and tribal governments
									Sec. 301. Tribal police
				  officers.
									Sec. 302. Drug enforcement in Indian
				  country.
									Sec. 303. Access to national criminal
				  information databases.
									Sec. 304. Tribal court sentencing
				  authority.
									Sec. 305. Indian Law and Order
				  Commission.
									Sec. 306. Exemption for tribal display
				  materials.
									TITLE IV—Tribal justice
				  systems
									Sec. 401. Indian alcohol and substance
				  abuse.
									Sec. 402. Indian tribal justice;
				  technical and legal assistance.
									Sec. 403. Tribal resources grant
				  program.
									Sec. 404. Tribal jails
				  program.
									Sec. 405. Tribal probation office
				  liaison program.
									Sec. 406. Tribal youth
				  program.
									Sec. 407. Improving public safety
				  presence in rural Alaska.
									TITLE V—Indian country crime data
				  collection and information sharing
									Sec. 501. Tracking of crimes committed
				  in Indian country.
									Sec. 502. Criminal history record
				  improvement program.
									TITLE VI—Domestic violence and sexual
				  assault prosecution and prevention
									Sec. 601. Prisoner release and
				  reentry.
									Sec. 602. Domestic and sexual violence
				  offense training.
									Sec. 603. Testimony by Federal
				  employees.
									Sec. 604. Coordination of Federal
				  agencies.
									Sec. 605. Sexual assault
				  protocol.
									Sec. 606. Study of IHS sexual assault
				  and domestic violence response capabilities.
								
							;
			and inserting:
				
					IITribal Law and
				Order
						201.Short title; table
				of contents
							(a)Short
				titleThis title may be cited
				as the Tribal Law and Order Act of
				2010.
							(b)Table of
				contentsThe table of contents of this title is as follows:
								
									Sec. 201. Short title; table of
				  contents.
									Sec. 202. Findings;
				  purposes.
									Sec. 203. Definitions.
									Sec. 204. Severability.
									Sec. 205. Jurisdiction of the State of
				  Alaska.
									Sec. 206. Effect.
									Subtitle A—Federal accountability and
				  coordination
									Sec. 211. Office of Justice Services
				  responsibilities.
									Sec. 212. Disposition
				  reports.
									Sec. 213. Prosecution of crimes in
				  Indian country.
									Sec. 214. Administration.
									Subtitle B—State accountability and
				  coordination
									Sec. 221. State criminal jurisdiction
				  and resources.
									Sec. 222. State, tribal, and local law
				  enforcement cooperation.
									Subtitle C—Empowering tribal law
				  enforcement agencies and tribal governments
									Sec. 231. Tribal police
				  officers.
									Sec. 232. Drug enforcement in Indian
				  country.
									Sec. 233. Access to national criminal
				  information databases.
									Sec. 234. Tribal court sentencing
				  authority.
									Sec. 235. Indian Law and Order
				  Commission.
									Sec. 236. Exemption for tribal display
				  materials.
									Subtitle D—Tribal justice
				  systems
									Sec. 241. Indian alcohol and substance
				  abuse.
									Sec. 242. Indian tribal justice;
				  technical and legal assistance.
									Sec. 243. Tribal resources grant
				  program.
									Sec. 244. Tribal jails
				  program.
									Sec. 245. Tribal probation office
				  liaison program.
									Sec. 246. Tribal youth
				  program.
									Sec. 247. Improving public safety
				  presence in rural Alaska.
									Subtitle E—Indian country crime data
				  collection and information sharing
									Sec. 251. Tracking of crimes committed
				  in Indian country.
									Sec. 252. Criminal history record
				  improvement program.
									Subtitle F—Domestic violence and sexual
				  assault prosecution and prevention
									Sec. 261. Prisoner release and
				  reentry.
									Sec. 262. Domestic and sexual violence
				  offense training.
									Sec. 263. Testimony by Federal
				  employees.
									Sec. 264. Coordination of Federal
				  agencies.
									Sec. 265. Sexual assault
				  protocol.
									Sec. 266. Study of IHS sexual assault
				  and domestic violence response capabilities.
								
							.
			(5)by striking
			 this division and inserting this title each place
			 it appears;
			(6)by redesignating
			 sections 2 through 6 as sections 202 through 206, respectively;
			(7)by striking
			 TITLE I—FEDERAL ACCOUNTABILITY
			 AND COORDINATION and inserting Subtitle A—Federal Accountability and
			 Coordination;
			(8)by redesignating
			 sections 101 through 104 as sections 211 through 214, respectively;
			(9)in section 214(b)
			 (as redesignated), by striking (as amended by section 103(b))
			 and inserting (as amended by section 213(b));
			(10)by striking TITLE II—STATE ACCOUNTABILITY AND
			 COORDINATION and inserting Subtitle B—State Accountability and
			 Coordination;
			(11)by redesignating
			 sections 201 and 202 as sections 221 and 222, respectively;
			(12)by striking
			 TITLE III—EMPOWERING TRIBAL
			 LAW ENFORCEMENT AGENCIES AND TRIBAL GOVERNMENTS and
			 inserting Subtitle
			 C—Empowering Tribal Law Enforcement Agencies and Tribal
			 Governments;
			(13)by redesignating
			 sections 301 through 306 as sections 231 through 236, respectively;
			(14)in section 231(a) (as redesignated), by
			 striking (as amended by section 101(b)(4)) and inserting
			 (as amended by section 211(b)(4));
			(15)in section 235 (as redesignated), by
			 striking (as amended by section 104(b)) and inserting (as
			 amended by section 214(b));
			(16)by striking
			 TITLE IV—TRIBAL JUSTICE
			 SYSTEMS and inserting Subtitle D—Tribal Justice
			 Systems;
			(17)by redesignating
			 sections 401 through 407 as sections 241 through 247, respectively;
			(18)in section 242(b)(3)(A) (as redesignated),
			 by striking (as redesignated by section 104(a)(2)(A)) and
			 inserting (as redesignated by section 214(a)(2)(A));
			(19)by striking TITLE V—INDIAN COUNTRY CRIME DATA COLLECTION AND
			 INFORMATION SHARING and inserting
			 Subtitle E—Indian Country
			 Crime Data Collection and Information Sharing;
			(20)by redesignating sections 501 and 502 as
			 sections 251 and 252, respectively;
			(21)by striking TITLE VI—DOMESTIC VIOLENCE AND SEXUAL ASSAULT
			 PROSECUTION AND PREVENTION and inserting
			 Subtitle F—Domestic
			 Violence and Sexual Assault Prosecution and
			 Prevention;
			(22)by redesignating sections 601 through 606
			 as sections 261 through 266, respectively;
			(23)in section 262 (as redesignated), by
			 striking (as amended by section 101(a)(2)) and inserting
			 (as amended by section 211(a)(2));
			(24)in section 263 (as redesignated), by
			 striking (as amended by section 305) and inserting (as
			 amended by section 235); and
			(25)in section 265 (as redesignated), by
			 striking (as amended by section 603) and inserting (as
			 amended by section 263).
			
	
		
			Passed the House of
			 Representatives July 26, 2010.
			Lorraine C. Miller,
			Clerk
		
	
